So CO SYN DB A FP WY HNO —

NO NO NO NO KN KN NO RB Re ee ee ee ue oR
Nn A FF WO NO KF§ DOD O CO DI DB WA BP W BH + CO

 

 

Denise Bourgeois Haley

Attorney at Law: 143709

Law Offices of Lawrence D. Rohlfing
12631 East Imperial Highway, Suite C-115
Santa Fe Springs, CA 90670

Tel.: (562) 868-5886

Fax: (562) 868-5491

E-mail: rohlfing.office@rohlfinglaw.com

Attorneys for Plaintiff
Roxanna Hart

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

Case No.: 5:19-cv-00603-JEM

/PFROPGSED/ ORDER OF
DISMISSAL

ROXANNA HART,

Plaintiff,

VS.

Commissioner of Social Security,

)

)

}

ANDREW SAUL,
)

)

Defendant.
)

 

The above captioned matter is dismissed with prejudice, each party to bear

its own fees, costs, and expenses.

IT IS SO ORDERED.

DATE: October 15,9014

  
  

TATES MAGISTRATE JUDGE

 
Co eo NN DN OH FP WH NO =

NO NO NO NO NO DRO RO Ree ee ee Oe ee eee a a
Nn A FPF WwW NY FKF§ FD OO DH DID WD WNW BR WD PO FY OC

 

 

DATE: October 17, 2019

Respectfully submitted,
LAW OFFICES OF LAWRENCE D. ROHLFING
|S/ Denise Bourgeois Haley
BY:

Denise Bourgeois Haley
Attorney for plaintiff Roxanna Hart

 

 
